Agreement and Plan of Merger by and among IB3 Networks, Inc. a Nevada corporation, NYC Acquisition, Inc. a Nevada corporation, NYC Mags, Inc., a New York corporation and the sole shareholder of NYC Mags, Inc, a New York corporation. dated as of December 10, 2008 TABLE OF CONTENTS ARTICLE I-MERGER 1 §1.01Merger 1 §1.02Effective Time 1 §1.03Effect of Merger 1 §1.04Articles of Incorporation; Bylaws 2 §1.05Taking Necessary Action; Further Action 2 §1.06Closing 2 ARTICLE II-EFFECT ON SHARES 2 §2.01Effect on Shares 2 §2.02Delivery of Merger Shares 3 ARTICLE III-DEFINITIONS 3 ARTICLE IV-REPRESENTATIONS AND WARRANTIES OF COMPANY AND SHAREHOLDERS 6 §4.01Organization and Qualification; Subsidiaries 6 §4.02Capitalization 6 §4.03Authority; Enforceability 6 §4.04Noncontravention; Required Filings and Consents 7 §4.05Permits; Compliance 7 §4.06Reports; Financial Statements 7 §4.07Absence of Certain Changes or Events 8 §4.08Litigation 9 §4.09Contracts; No Default 9 §4.10Employee Benefit Plans; Labor Matters 10 §4.11Taxes 11 §4.12Intellectual Property Rights 13 §4.13Insurance 14 §4.14Brokers 14 §4.15Title to Properties 14 §4.16Accounts Receivable 15 §4.17Bank Accounts 15 §4.18Environmental Matters 15 §4.19Company Approval by Shareholders 15 §4.20Disclosure 15 ARTICLE V-REPRESENTATIONS AND WARRANTIES OF SHAREHOLDERS 16 §5.01Authority; Enforceability 16 §5.02Noncontravention; Consent 16 §5.03Investment Representations 16 §5.04Company Shares 17 §5.05Disclosure 17 ARTICLE VI-REPRESENTATIONS AND WARRANTIES OF IB3 AND MERGER SUB 17 §6.01Organization and Qualification; Subsidiaries 18 §6.02Authority; Enforceability 18 §6.03Noncontravention; Required Filings and Consents 18 §6.04Brokers 19 ARTICLE VII-COVENANTS RELATING TO CONDUCT OF BUSINESS 19 §7.01Affirmative Covenants of Company 19 §7.02Negative Covenants of Company 19 §7.03Access and Information 21 ARTICLE VIII-ADDITIONAL AGREEMENTS 21 §8.01Appropriate Action; Consents; Filings 21 §8.02Update Disclosure; Breaches 22 §8.03Survival of Representations and Warranties; Indemnification 22 §8.04Good Faith 25 §8.05Legend 25 §8.06Tax Matters 25 §8.07Confidentiality 25 ARTICLE IX-CLOSING CONDITIONS 25 §9.01Conditions to Obligations of Company and Shareholders 25 §9.02Conditions to Obligations of IB3 and Merger Sub 26 ARTICLE X-TERMINATION 26 §10.01Termination 26 §10.02Effect of Termination 27 §10.03Expenses 27 ARTICLE XI-GENERAL PROVISIONS 27 §11.01Notices 27 §11.02Waiver 28 §11.03Headings 28 §11.04Severability 28 §11.05Entire Agreement 29 §11.06Assignment 29 §11.07Parties in Interest 29 §11.08Governing Law 29 §11.09Counterparts; Facsimile Signatures 29 §11.10Attorneys’ Fees 29 §11.11Time 29 §11.12Advisors 29 AGREEMENT AND PLAN OF MERGER This AGREEMENT AND PLAN OF MERGER (this “Agreement”), dated as of December 10, 2008, is by and among IB3 NETWORKS, INC., a Nevada corporation (“IB3”), NYC ACQUISITION, INC., a Nevada corporation (“Merger Sub”), NYC MAGS, INC., a New York corporation (“Company”), and the SHAREHOLDERS (the persons who are defined as Shareholders in Article III, who are all of the shareholders of Company).Certain terms used herein are defined in Article III. Recitals A.Subject to the provisions of this Agreement and the satisfaction of the conditions to this Agreement, the Merger Sub, a wholly owned subsidiary of IB3, shall be merged with and into the Company, at the Effective Time provided for in §1.02 (the “Merger”), with the result that, effective with and following the Merger, the Merger Sub shall cease to exist and the Company shall become and thereafter be a wholly owned subsidiary of IB3.All shares of capital stock of the Company (the “Company Shares”) issued and outstanding prior to the Merger shall be converted into common stock of IB3 (“IB3 Common Stock”) pursuant to Article II. B.The parties desire to enter into this Agreement for the purpose of setting forth the terms and conditions relating to the Merger. NOW, THEREFORE, in consideration of the premises and of the mutual terms, conditions and other provisions herein contained, the parties agree as follows: ARTICLE I MERGER §1.01Merger.Upon the terms and subject to the conditions set forth in this Agreement, and in accordance with the Business Corporation Law of the State of New York (the “BSC”), at the Effective Time (as defined below), the Merger Sub shall be merged with and into the Company.As a result of the Merger, the separate existence of the Merger Sub shall cease and the Company shall become and thereafter continue as the surviving corporation in the Merger (the “Surviving Company”). §1.02Effective Time.Concurrently with the Closing (as defined below), the parties shall cause the Merger to be consummated by filing a certificate of merger (the “Certificate of Merger”) with the Department of State of the State of New York (the “New York Department of State”) in such form as required by, and executed in accordance with, the relevant provisions of the BSC (the effective date and time of such filing is hereinafter referred to as the “Effective Time”).The Certificate of Merger filing will result in the date of the Closing being the effective date of the Merger. §1.03Effect of Merger.At the Effective Time, the effect of the Merger shall be as provided in the applicable provisions of the BSC.Without limiting the generality of the BSC, and subject to its provisions, at the Effective Time, all the property, interests, assets, rights, privileges, immunities, powers and franchises of the Company and Merger Sub shall vest in the Surviving Company, and all debts, liabilities, duties and obligations of the Company and Merger Sub shall become the debts, liabilities, duties and obligations of the Surviving Company. 1 §1.04Articles of Incorporation; Bylaws.At the Effective Time, the Articles of Incorporation and the Bylaws of the Company shall become and thereafter be the Articles of Incorporation and the Bylaws of the Surviving Company until thereafter amended as provided by Law and such Articles of Incorporation and Bylaws of the Surviving Company. §1.05Taking Necessary Action; Further Action.IB3, Merger Sub, the Company and the Shareholders, respectively, shall use their best efforts to take all such action as may be necessary or appropriate to effectuate the Merger under the BSC and Nevada law at the Effective Time.If, at any time after the Effective Time, any further action is necessary or desirable to carry out the purposes of this Agreement and to vest the Surviving Company with full right, title and possession to all properties, interests, assets, rights, privileges, immunities, powers and franchises of either of Company or Merger Sub, then the officers of the Surviving Company shall be fully authorized in the name of each of Company and Merger Sub or otherwise to take, and shall take, all such lawful and necessary action. §1.06Closing.The closing of the transactions contemplated by this Agreement (the “Closing”) shall be held as promptly as practicable but not more than two (2) business days following the satisfaction of, or waiver by the party entitled to satisfaction of, all conditions precedent to the Merger specified in this Agreement, unless duly waived by the party entitled to satisfaction thereof.The Closing shall take place at the offices of Cane Clark, LLP, 3273 E. Warm Springs, Rd., Las Vegas, Nevada, at such time and on such date within such period of two (2) business days as the parties may mutually agree. ARTICLE II EFFECT ON SHARES §2.01Effect on Shares.At the Effective Time, by virtue of the Merger and without any further action on the part of IB3, Merger Sub, the Company or the Shareholders: (a)Each share of common stock, par value $0.001 per share, of Merger Sub issued and outstanding immediately prior to the Effective Time shall be converted into and become one validly issued, fully paid and non-assessable share of capital stock, no par value per share, of the Surviving Corporation, such that IB3 shall be the holder of all of the issued and outstanding shares of capital stock of the Surviving Corporation following the Merger. (b)One hundred percent (100%) of the Company Shares issued and outstanding immediately prior to the Effective Time and held of record by any of the Shareholders shall be canceled and extinguished and automatically converted into the right to receive an aggregate of 150,000 shares of IB3 Common Stock (the “Merger Shares”), with each of the Shareholders being entitled to receive its, his or her pro rata share of the Merger Shares based on its, his or her proportionate share of the outstanding Company Shares being canceled and extinguished. 2 §2.02Delivery of Merger Shares. (a)Within a reasonable time after the Closing, each of the Shareholders shall be entitled to receive in exchange for its, his or her Company Shares a certificate representing that number of Merger Shares provided for it, him or her in §2.01(b). (b)At and after the Effective Time, each of the Shareholders shall cease to have any rights as a Shareholder of the Company. All Merger Shares issued upon conversion of the Company Shares in accordance with the terms of this Agreement shall be deemed to have been issued and paid in full satisfaction of all rights pertaining to such Company Shares. ARTICLE III DEFINITIONS As used in this Agreement, the following terms shall have the meanings set forth below (such meanings to be equally applicable to both the singular and plural forms of the terms defined): “Affiliate” means, with respect to a given Person, a Person who controls, is controlled by or is under common control with, such Person. “Affiliated Group” has the meaning described in Section 1504 of the Code, without regard to the exceptions contained in subsection (b) thereof. “Agreement” is defined in the preamble. “BSC” is defined in §1.01. “Certificate of Merger” is defined in §1.02. “Closing” is defined in §1.06. “Code” means the Internal Revenue Code of 1986, as amended. “Company” is defined in the preamble. “Company Balance Sheet” is defined in §4.06(c). “Company Contract” is defined in §4.09(a). “Company Financial Statements” is defined in §4.06(b). “Company Shares” is defined in the Recitals. “Company Organizational Documents” is defined in §4.01. “Company Permits” is defined in §4.05. 3 “Company Reports” is defined in §4.06(a). “Disclosure Schedule” is the schedule which contains exceptions to specific representations and warranties contained in this Agreement. “Effective Time” is defined in §1.02. “Employee Benefit Plans” is defined in §4.10(a). “ERISA” is defined in §4.10(a). “ERISA Affiliates” means any trade or business (whether or not incorporated) that is part of the same controlled group, or under common control with, or part of an affiliated service group that includes, Company within the meaning of Section 414(b), (c), (m) or (o) of the Code. “Expenses” is defined in §10.03. “GAAP” is defined in §4.06(b). “Governmental Entity” means any federal, state, local or foreign government or any agency thereof. “Hazardous Materials” means any substances that have been designated by any Governmental Entity or by applicable federal, state or local law to be radioactive, toxic, hazardous or otherwise a danger to health or the environment, including, without limitation, PCBs, asbestos, petroleum, urea-formaldehyde and all substances listed as hazardous substances pursuant to the Comprehensive Environmental Response, Compensation, and Liability Act of 1980, as amended, or defined as a hazardous waste pursuant to the United States Resource Conservation and Recovery Act of 1976, as amended, and the regulations promulgated pursuant to said laws, but excluding office and janitorial supplies. “Hazardous Materials Activities” is defined in §4.18(b). “Indemnified Party” is defined in §8.03(e). “Indemnifying Party” is defined in §8.03(e). “Indemnity Claims” is defined in §8.03(c). “Insurance Policies” is defined in §4.13. “IRS” means the Internal Revenue Service. “IB3” is defined in the preamble. “IB3 Common Stock” is defined in the preamble. 4 “Law” means any federal, state or local law, statute, rule, ordinance or regulation (including codes, plans, judgments, injunctions, administrative interpretations, orders or charges thereunder). “Material Adverse Effect” means any change or effect that is materially adverse to the financial condition, results of operations, businesses, properties, assets or liabilities of any Person. “Shareholders” means Mr.
